Case 4:18-cv-10279-KMW Document 129-40 Entered on FLSD Docket 02/18/2020 Page 1 of 3

   8ARM Case Comments                                                                                                                                                            Page 1 of 2


        EARM
                                                                                                                                          Logged in:
                                                                                                                                                                                        ....
          tor ID: 1          7 Sett:19 DOB             988 Cunt Aga: 60 COB: AMA' COC: AMA!
        Subject      :          Frowning Disposition: Notice to Appear Released (.es2) RCA Look-Ug                                      Current / Active
        Cese # :          Can Category: r2A1 Docket: 00_39.41ASA             S                                                        Ale
        Final Order of Removal: No            Time in Custody: NIA                            pecial Class: Absconder laitleGve           ret e ;IT; D1is;7;-1
        Final Order Date: NIA                 Depart I Cleared Status: ACTIVE             2
        Proceed KM Removal: NIA
        Days Fn al Order in Effect NIA                                                                                                                                             No Photo

    r
           1   Absconder - Call I.ESC et 802-8724020 before any final decisions or actions.
                                                                                                                                                                                      PLAINTIFF'S




                         -
                                                                                                                                                                                       EXHIBIT
        Brown, Peter
                                                                                                                                                                                             (7
        Comments                                                                                                                                                                   /(.1-1q                   6c,
    --  FILTER BY COMMENT TYPE                                       FILTER BY ENTERED DATE                                       FILTER BY DELETE STATUS

               EARM                                                                                                                  Show Deleted Comments
                                                                         AR Dates

               EADM

               ATD


     All of the following comments are related to Case #
        Results: 22
                                             Entered
    Date Entered                                             Type             Comments                                                                    Edit                   Delete
    12/0412010 02:30 PM                                      EARM                   USC info unlinked from FARM/EAGLE events. System
                                                                                  ui!,eated. NC/C shies alien Is deceased as of 2e17. Awaiting
                                                                                 to consirm with NY vital stastics.
    08/0412015 99:47 AM                                      EARM                  Subject who was brought in custody was not the subject
                                                                                 in question. Teter Sean Brown' is a USC born in
                                                                                 Philadelphia with FEW 94100311A2. Records checks
                                                                                 show "Peter Dais Brown" (FSICO 401663HA6) with an alias
                                                                                 of Derrick Christian es deceased in New York (SID
                                                                                 ilY3093271N). HSI Now York and NY Dept of Vital Statistics
                                                                                 were contacted to velify this information, which is still
                                                                                 pending as of 614/18. Fingerprints from both individuals llave
                                                                                 been received, and this information will be forwarded to
                                                                                 IDENT. -KG
    04/27/2018 09:55 AM                                     EARM                  New arrivai at KROME. KSTEP, wants end warrants
                                                                                 negative. Subject arrived from Miami CAP with T-file. Case
                                                                                 was moved to the corresponding docket. Call up was added.
   04/07/2018 0304 PM                                      EARM                   T-File delivered to KROME and placed in the Krome
                                                                                 Detainer Drawer          . JL
   04/06/2018 02:38 PM                                     EARM                   SODO reviewed case. Criminal Final Order wlpending
                                                                                crimlnei charees for PROBATION VIOLATION. Alien is In
                                                                                MONROE County Custody with PRO UNKNOWN. A-file
                                                                                RETIRED end ordered from NRC. T-File forwarded to Krome
                                                                                Detainer Drawer (        ) pending release from Miami-
                                                                                Dade Custody. (SCDO Cebarces)
   04/08/2018 02:03 PM                                     EARM                   Final Order B&B. Subject was arrested in Monroe County.
                                                                                 Florida for Probation Violation. Subject is an ICE
                                                                                 Fugitive/Absconder Initiative 2. Ordered removed 6/2011989.
                                                                                 T File created, A File ordered. Case processed and
                                                                                forwarded to SODO for review. -KG
   04/0912009 10:47 AM                                     EARM                  SID US: NEW YORK - STATE IDNY8836145Z NEW
                                                                                JERSEY - STATE IDINJ8538158
   08/09/2008 03:16-PM                  I   EARM MIG EARM                        CENF: 2/4108-FILE XERD TO NRC FOR ENTRY INTO
                                                                                NCIC. EC.
                                                        _0
                                                                                                                                                                             ,




   03/09/2005 03:16 PM                      EARALMIG EARM                         CHERRY HiLL.D45
                                                                                                                              .



                                                                                                                                                  I          ..       ___.       ______...         ..   _.
   05f0912008 03:15 PM                      EAFtM_MIG     EARM                   AT LARGE.-009 5/30/07: FILE RETURNED FROM LESC
                                                                                FOR FURTHER ACTION. FILE TO
   08/09/2008 03:15 PM                      EARM_MIG EARM                        SDO KENDRICK OF CNJ/FUGOPS WAS ADVISED AND
                                                                                THE PETER SEAN BROWN WAS RELEASED. PETER
                                                                                                                                                  f               '


                                                                                                                                                  1   -


                                                                                DAVIS BROWN (A         REMAINS                                    f                                            "
   08/09/2008 03:14 PM                      EARM_MIG EARM                         VE HAS F5iff4016631-(A8. WHEN PETER SEAN BROWN



                                                                                    10E000100
                                                                                                                                                                             12/10/2018
Case 4:18-cv-10279-KMW Document 129-40 Entered on FLSD Docket 02/18/2020 Page 2 of 3
   'EARM Case Comments                                                                                                                   Page 2 of 2



                                  Entered
     Date Entered                 13_y.         Type          I Comments                                                    Edit          . Delete
                                                                   WAS SEARCHED INIAFIS THE ONLY RECORD THAT
                                                                  BELONGED TO HIM WAS FBI #941183MA
     08/0912008 03:14 PM          EARM_MIG      EARM              WILDWOOD CREST IS A DIFFERENT PETER BROWN.
                                                                 HIS FBI# 941883MA2 IS HIS NCIC RAP SHEET. PETER
                                                                 DAVIS BROWN. THE ICE FUGITI
     08/09/2008 03:12 PM          EARM_MIG      EARM              NAMES ARE THE SAME BUT THE PHOTOS AND
                                                                 PRINTS THAT WERE USED WERE USED IN ERROR. THE
                                                                 PETER BROWN THAT WAS DETAINED ATT
     08/09/2008 03:12 PM          EARM_MIG      EARM              A FINGERPRINT SEARCH WAS CONDUCTED ON JARS
                                                                 AND THE SUBJECT DID NOT CORRESPOND WITH THE
                                                                 PERSON THAT WAS DETAINED. THE


                                                                                                                       Page Mall of 2

     Co- ment Type Legend
    EARM: Case comments entered in the EARM system.
    EADM: Detention co mants entered in the EADM system.
    ATD: Alternatives to Detention co ments entered i the EARM system.



    United Slates Department of Homeland Security (DHS). U.S. Immigration and Customs Enforcement (ICE), Enforcement and Removal Operations (ERO) I
   Release EARM 5.54




                                                                   ICE000101
                                                                                                                                       12/10/2018
Case 4:18-cv-10279-KMW Document 129-40 Entered on FLSD Docket 02/18/2020 Page 3 of 3
   `EARM Case Comme ts                                                                                                                                                  Page 1 of 1



    EARM
                                                                                                                                           Logged In:
     Person                Sax: M DOB:        1    0 Currant Aga 50 COB: JAIVIAI COC:    JAiAt
     Subject ID :           1 Processing Disposition: Notice to Appear Released (I-882) RCA Look-Up
                                                                                                                                   Current / Active
    Case 5              Case Category: c2N- Docket: KR      1tA CAP                                                               Alerts
     Final Order of Removal: No              Time in Custody: NM                      .Special Class: Absconder Initiative        ;    Dotal-Wort Hiseary
                                                                                                                                                           .....   .;
     Final Order Date: N/A                   Depart / Cleared Status: ACTIVE           2
     Proceed 'vMth Removal: NIA
                                                                                                                                                                          No Phew.
     Days Final Order in Effect: NIA

        %,
         I   Now.* der Call LESC e 802-872-8020 before any final decisions or actions.



        rown, Peter
     Comm- nts
     FILTER BY COMMENT TYPE                                      FILTER BY ENTERED DATE                                      FILTER BY DELETE STATUS

             EARm                                                                                                               Show Deleted Comments


             ERMA


         J
             AID

     All of the following comments are related to Case #
     Results: 22
                                           entered
    ,t2Etka____Edlter                  jay              ryizt             Co ments                                                                     i Edit            i3Mete
    08/09/2008 03:08 PM                    EARM_MIG EARM                        FILE LOCATION: XFFUNRC

    08/09/2008 03:05 PM                    EARM_MIG EARM                         03/05/05- THE DETAINER WAS PLACED ON AN
                                                                               INCORRECT PERSON. THE PERSON THAT WAS
                                                                               DETAINED WAS THE NOT THE SUBJECT.
    0810912008 03:04 PM                    EARM_MIG EARM                        GENF: LESC M TO FED-EX A-F1LE, SUBJ TO BE PICKED
                                                                               UP ON 03104105 FROM CAPE MAY CO. JAIL. (03/03/2005,
                                                                               PF)
    08/09/2008 02:50 PM                    EARM_MIG EARM                        GENF: SUBJ ARRESTED BY WILDWOOD CREST RD.,
                                                                               ABSCONDER NO. LESC SENT DETAINER. SUBJ BEING
                                                                               HELD AT CAPE MAY CO. JAIL
    08/09/2008 02:45 PM                    EARM_MIG EARM                        GENF; 217103 SUBJECT ENTERED INTO NCIC AS A
                                                                               WANTED PERSON BYTHE AAIRU.
    08/09/2008 02:20 PM                    EARMMIG EARM                         FILE IN NCiC- PLEASE MODIFY TO HAVE YOUR
                                                                               OFFICE NOTIFIED OR CANCELL AS APPROPRIATE.
    08/09/2008 02:12 PM                FEARM_MIG EARM                           8/20/89 ORDERED DEPORTED TO JAMAICA. NO                            !

                                       ;                                       APPEAL FILED. NO SHOW SURRENDER FOR DEPORT
                                                                                                                                                   i
                                       I                                       ON 9126/89.
                                       .




                                                                                                                                                 Page ITT-Iti of 2

    Comment Type Legend
   EARM: Case comments entered in the EARM system.
   EADM: Detention comments entered in the EADM system.
   ATD: Alternatives to Detention comments entered in the EARM system.


                                                                                                                                _7121161     -


   United States Department of Homeland Security (OHS). U.S. Immigration and Customs Enforcement (ICE), Enforcement and Removal Operations (ERO) I

  Release EARM 5.54




                                                                                  ICE000102
                                                                                                                                                                        12/10/2018
